Citation Nr: 1739781	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  07-27 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a sleep disorder, to include as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his Spouse




ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran testified at the RO before a Decision Review Officer, in March 2007. The Veteran and his spouse testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) in September 2010.  A transcript is of record. 

In November 2010, March 2013, and January 2015, the Board remanded this case for further development.  That development having been addressed, the case has since returned to the Board.


FINDINGS OF FACT

1. The Veteran does not have PTSD, and his other psychiatric disorders have not been found to be related to service.

2. The Veteran has not been diagnosed with a sleep disorder during the pendency of this claim.




CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, are not satisfied.  38 U.S.C.A. §§1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria for entitlement to service connection for a sleep disorder, to include as secondary to PTSD, are not satisfied.  38 U.S.C.A. §§1110, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

Service connection will be established on a secondary basis for current disability that is caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995).



The Board has reviewed the evidence of record, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of all evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


II. Psychiatric disorder, including PTSD

The Veteran asserts that he has a current psychiatric disorder that is related to service. 

The Veteran's service treatment records do not reflect any history, diagnosis, or treatment for mental health problems in service.  The military occupational specialty (MOS) listed on the Veteran's Form DD-214 is "Administrative Specialist."

In January 2015, the Board remanded the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, in order provide the Veteran a VA psychiatric examination.  The Veteran appeared at the VA examination under the influence of cocaine.  See March 2016 VA C&P Examination.  The Court has long held that a claimant's cooperation is essential to the development of any claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  Absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for a VA examination for purposes of VA regulations under 38 C.F.R. § 3.655 (2014).  See generally VAOPGCPREC 4-91 (Feb. 13, 1991).  Although a claimant is of course "free to refuse to report for a scheduled VA examination [,] . . . the consequences of that refusal may result in the adjudication of the matter based on the evidence of record."  Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (citing 38 C.F.R. § 3.655 (a)).  In other words, Veterans who fail to cooperate during VA examinations "subject them [selves] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Id. at 181.  In the present case, the Veteran's presentation at a VA psychiatric exam while under the influence of mind-altering drugs equates to a refusal to cooperate.  Absent a showing of good cause, a claimant's refusal to participate or cooperate during a VA examination is akin to a failure to report for a VA examination.  
The VA examination was necessary to decide the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  As the Veteran appeared at his March 2016 psychiatric examination in an impaired state, without providing good cause, and did not request the examinations be rescheduled, the Board must adjudicate the Veteran's claim based on the evidence of record.  See 38 C.F.R. § 3.655(b).  

The evidence of record shows that the Veteran tested both positive and negative for PTSD screenings.  See April 2005 Primary Care Note (noting a negative PTSD screening); April 2007 Primary Care Nursing Note (listing a positive PTSD screening with a screen score of 4).  The Veteran's primary care physician also established a provisional diagnosis of PTSD and recommended the Veteran to meet with a mental health consultant.  See May 2007 Consult Request; See June 2007 Surgery Consult.  However, the Veteran declined the mental health consultation.  January 2009 Primary Care Physician Note; May 2013 VA C&P Examination Report.

The Veteran was initially afforded a VA C&P Examination in April 2011.  The examiner diagnosed the Veteran with an anxiety and depressive disorder, but did not provide an opinion as to whether either disorder was related to service.  See March 2013 Board Decision.  However, this examination was lost and could not be recovered.  May 2009 VA Memorandum (issuing a formal finding on the unavailability of service records). 

The Veteran was again afforded a VA C&P Examination in March 2012.  The examiner found that the Veteran did not endorse symptoms meeting the criteria for a diagnosis of PTSD.  The Veteran's May 2013 VA C&P Examination Report acknowledged the April 2011 VA C&P Examination Report but posited that the Veteran did not meet the full criteria for PTSD and did not find the Veteran to exhibit signs of any other psychiatric disorders.  See May 2013 VA C&P Examination Report.

Based on the foregoing, the Veteran does not have a current diagnosis of PTSD and his records do not indicate treatment for any psychiatric conditions.  Moreover, while the April 2011 examiner diagnosed the Veteran with an anxiety and a depressive disorder, there is no indication that these disorders were related to service.  The Board remanded the case in January 2015 in order to schedule the Veteran for a VA examination to clarify his current diagnosis(es) and to obtain a medical opinion as to whether any psychiatric disorder diagnosed during the pendency of his appeal was related to his military service, to include a verified stressor when he witnessed another solder die from a grenade mishap during military training.   However, because he reported for his March 2016 VA examination under the influence of cocaine, the examination could not be conducted.  

The Veteran's statements that he has a current psychiatric disorder related to his military service are not competent evidence and thus lack probative value.  See Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  In this regard, the correct diagnosis of a current psychiatric disorder and whether any such psychiatric disorder diagnosed years after service can be related to an in-service incident is a determination that is too complex to be made based on lay observation alone.  Thus, as the Veteran is not shown to have a medical background or appropriate medical expertise, his lay statements are not competent on this issue.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Absent any competent and credible evidence relating a current psychiatric disorder to military service, the claim must be denied.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for an acquired psychiatric disorder, to include PTSD, is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


III. Sleep disorder

The Veteran asserts that his sleep disorder was caused by service and by his PTSD.  See April 2005 Statement in Support of Claim; October 2014 Appellate Brief.  

The Veteran states that he has difficulty sleeping at night and has flashbacks of traumatic events he experienced in service.  See September 2010 Board Hearing (noting the Veteran's spouse's statements that the Veteran sometimes wakes up fighting, shouting, and talking about how he got killed).  The Board finds the statements of the Veteran and his spouse credible and competent as there is no reason to doubt their veracity.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that a layperson is competent to report a contemporaneous medical diagnosis); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (lay testimony is competent as to matters capable of lay observation).  

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, however, neither VA treatment records nor private treatment records show any diagnosis or treatment of a sleep disorder during the pendency of this claim, which was submitted in April 2005.  

The evidence of record notes that the Veteran's sleeping difficulties have been attributed to a number of factors including pain as well as nightmares.  See September 2005 Primary Care Physician Note (stating the Veteran has flashbacks and memories of war and cannot sleep well); June 2006 Emergency Department E&M note (reporting that the Veteran had trouble sleeping due to discomfort); September 2013 ED Physician Note (noting the Veteran cannot sleep secondary to neck and right knee pain); April 2016 VA C&P examination report (reporting the Veteran has had sleep problems for 10 years with cough and mucus and pain but he is sleeping better as he has not smoked for a week).

The Veteran was afforded a VA C&P Examination in March 2012.  The examiner found that the Veteran had trouble sleeping at night due to memory problems but did not exhibit any other symptoms.  A May 2013 C&P VA examination report found that the Veteran's sleep disorder was related to his physical condition and less likely than not due to a psychiatric condition.  The March 2016 VA C&P examination report found the medical records to be void of a sleeping disorder.  The examiner also noted that absent a clinical study it would be difficult to address the possibility of a sleep disorder.  The April 2016 VA C&P examination report did not find the Veteran to have a sleep disorder or a history suggestive of a sleep disorder. 

There is no competent medical evidence of record showing that the Veteran was diagnosed with a sleep disorder either before or during the pendency of his April 2005 claim.  As noted above, the Veteran is competent to describe his symptoms related to difficulty sleeping.  However, while he asserts that he currently has a diagnosable sleep disorder, his statements are not competent in this regard.  The issue is medically complex and requires specialized knowledge and experience.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating the need for supporting medical evidence in claim for rheumatic heart disease).  

Without a current disability, the Veteran is not entitled to service connection on any basis.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").  In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a sleep disorder to include as secondary to PTSD, is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, is denied.

Entitlement to service connection for a sleep disorder, to include as secondary to PTSD, is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


